Title: Motion on Enlistment of Militia, [12 June] 1781
From: Madison, James
To: 


[12 June 1781]
That it be earnestly recommended to the State of Pennsylvania immediately to raise accoutre and equip a Corps of Cavalry consisting of 192 Troopers with their proper officers including those called for in the Resolution of  and to the State of Maryland to raise accoutre & equip a like Corps consisting of 128 Troopers with their proper officers including those called for in the said Resolution, and to march the same by Detachments as they may be in readiness with all possible expedition to join the Army under the Command of Majr. Genl. The Marquis de la Fayette, without waiting for the March of the Militia Infantry required from the said States respectively in the Resolution aforesaid.